Title: To James Madison from an Unidentified Correspondent, 9 June 1812
From: 
To: Madison, James


Sir
Washington June 9th. 1812
The moment is now approaching which will probably place in your hands the Destinies of millions, a moment important to yourself your country and Posterity: You have arrived at a crisis which requires not only the aid of much human wisdom but of an Almighty hand for the rule of your Government: To you Sir the American Empire is now entrusted To you Sir the American Nation look up for Safety and protection: before the Dye is finally cast and an appeal is made to arms, pause, consider and reflect on the Critical Situation of your Country in its many relations, the ends the means and Consequences of a Foreign War:
Your treasury is as yet empty; your army raw and undisciplined your Navy in an infant state, and your Country opposed to direct taxation, the ordinary channels of your revenue are stopped up the Spirit of national interprise appalled and national industry paralized; and what is still more momentous, You are likely to receive but a feeble support from that part of the community for whose ostensible interests you are about to commence a War.
On the North you have to encounter all the difficulties of a Competition On the West a barbarous Enemy on the South all the horrors of Slavery and on the East including our sea coast a Navy which commands the Ocean; By the Conquest of Canada, you may injure the Commerce of England, but the object will cost more than it is worth, and the extension of your Dominion and Government into that Country, instead of adding to your power, will only tend to weaken your Confederacy by giving a preponderance to the East over the South, and not only the Confederacy but the Phisical Strength of the Nation.
By letters of Marque and reprisal, you may annoy and injure the English Commerce to the South, but this though beneficial to individuals, can make but little National impression and must ultimately lead to actual hostilities.

The profession of arms is dangerous in Republics and shoud never be resorted to but in times of extreme difficulties, and in time, never fails to destroy them.
In the Great Convulsions of Nations and Empires, which have recently shaken Europe to its Centre, national rights cannot be measured like tape, and Laws and rights can avail but little amidst arms and power.
Notwithstanding the Roman arms became formidable to all the neighbouring States of Italy, still that Warlike Nation were obliged to an infringement of many of their maritime rights made by the Carthaginians, nor did they ever risk with them a maritime war, till they had prepared and furnished themselves with the means, which were deemed necessary to the Accomplishment of their Object.
In a War with England Sir you have much to hazard and but little to expect in the Conflict, nor could an alliance with France benefit you much on that element where your rights are violated; besides, an equipoize of power ⟨between⟩ those nations is more consistent with the in⟨terest⟩ and policy of the American People, than the ruin of either; because, on that event, all rights of Nations would necessarily yield to the Conqueror. If an honest or perhaps a mistaken zeal has already hurried the house of Delegates to pass a resolution for war, it is in the prudence of the Senate as yet to Check it, and in the wisdom of the Executive by his Veto perhaps to save his Country from ruin and Destruction. I have the honor &c &c &c &c &c
Amicus Curiæ
